—Appeal from judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 4, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the *358third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, held in abeyance, and the matter remanded to the trial court for determination of defendant’s speedy trial motion.
The People correctly concede that the court should not have summarily rejected defendant’s speedy trial motion, which, although brought on the eve of trial, was timely. We therefore hold the appeal in abeyance and remand the matter for a determination of the motion. Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.